Citation Nr: 1103217	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-15 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to educational assistance benefits under the 
provisions of Chapter 1606, Title 10, United States Code 
(Montgomery GI Bill - Selected Reserve (MGIB-SR)).


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served in the Army National Guard (Selected 
Reserve) from July 30 1986, through July 29, 2005, with a period 
of active duty for training (ACDUTRA) from July 6, 1987 to 
October 15, 1987.


This matter comes before the Board of Veterans' Appeals (Board) 
from a determination of the Education Center at the Buffalo RO, 
which denied the claim. 


FINDINGS OF FACT

1.  The Department of Defense (DOD) determined that the 
appellant's basic eligibility for Chapter 1606 benefits began on 
May 20, 1989, for a period of 10 years, expiring on May 20, 1999.

2.  The appellant was discharged from the Selected Reserve on 
July 29, 2005, at the end of his enlistment period; he was not 
discharged because of a disability that was not due to willful 
misconduct. 

3.  In October 2008, the Veteran applied for educational benefits 
under the MGIB-SR.


CONCLUSION OF LAW

The claim of entitlement to educational assistance benefits under 
the provisions of Chapter 1606, Title 10, United States Code, is 
without legal merit.  10 C.F.R. §§ 16132, 16133 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 21.7520, 21.7540, 21.7550, 21.7551 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 2008 Notice of Disagreement (NOD), the appellant 
indicated that his enlistment was only for 19 years; that he was 
unable to put in the extra year needed for retirement (20 years), 
because his unit was being deployed to Iraq and he had failed his 
service medical tests due to a hernia and varicose veins; and 
that, but for the fact that, at that time, he had no medical 
insurance to cover the surgeries needed to deploy he would have 
served in Iraq.  He added that it was his understanding that, 
even though, he had only put in 19 years and his enlistment was 
up, that he would still be eligible for Chapter 1606 benefits.  
The appellant asserts that he was told that the MGIB-SR covers 
anyone enlisted in the military and they would be eligible for 
benefits up to 10 years after discharge.  Since his discharge 
date was "July [29], 2005," therefore he felt that he is 
eligible for the requested benefits.

The MGIB-SR program (Chapter 1606, of Title 10, United States 
Code) is an educational assistance program enacted by Congress.  
This program is for members of the Selected Reserve of the Army, 
Navy, Air Force, Marine Corps, and Coast Guard, and the Army and 
Air National Guard.  The Reserve components decide who is 
eligible for the program.  VA makes the payments for the program.  
Chapter 1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for people 
enrolled in approved programs of education or training.  38 
C.F.R. §§ 21.7520, 21.7540.  It is the first such program that 
does not require service in the active Armed Forces in order to 
qualify.  

A reservist may initially become eligible when he or she enlists, 
reenlists, or extends an enlistment as a reservist so that the 
total period of obligated service is at least 6 years from the 
date of such enlistment, reenlistment, or extension; or when he 
or she is appointed, or is serving as a reserve officer and 
agrees to service in the Selected Reserve for a period of not 
less than 6 years in addition to any other period of obligated 
service in the Selected Reserve.  10 U.S.C.A. § 16132; 38 C.F.R. 
§ 21.7540(a)(1).  The reservist must also complete his or her 
initial period of ACDUTRA; must be participating satisfactorily 
in the Selected Reserve; must not have elected to have his or her 
service in the Selected Reserve credited toward establishing 
eligibility to benefits provided under 38 U.S.C., Chapter 30; and 
must have met the requirements for a secondary school diploma (or 
an equivalency certificate) before applying for educational 
assistance.  38 C.F.R. § 21.7540(a)(2)-(5).  The appellant 
graduated from high school in June 1987.

According to the DOD, the appellant had a basic date of 
eligibility of May 20, 1989.  As such, his expiration date was 10 
years later, May 20, 1999.  A reservist's period of eligibility 
expires effective the earlier of the following dates: (1) the 
last day of the 10-year period beginning on the date the 
reservist becomes eligible for educational assistance; or (2) the 
date of separation from the Selected Reserve.  38 C.F.R. § 
21.7550(a).  The reservist may still use the full 10 years if 
he/she leaves the Selected Reserve because of a disability that 
was not caused by misconduct, the reservist's unit was 
inactivated during the period from October 1, 1991, through 
September 30, 1999, or in certain instances when the reservist is 
involuntarily separated.  38 C.F.R. § 21.7550(c), (d).  In this 
case, the earlier date between the last day of the 10-year period 
beginning on the date the reservist becomes eligible for 
educational assistance; and the date of separation from the 
Selected Reserve is the first of those two, which was May 20, 
1999.  The Veteran was discharged from the Army National Guard 
after 19 years, on July 29, 2005, at the end of his enlistment 
period.  Here, the appellant was not discharged from the Selected 
Reserve because of a disability that was not caused by 
misconduct; his unit was not inactivated during the period from 
October 1, 1991, through September 30, 1999; nor was he 
involuntarily separated.  Id.  

The regulations provide that a determination of an individual's 
eligibility for Chapter 1606 benefits is to be made by the Armed 
Forces.  38 C.F.R. § 21.7540(a).

In a December 2008 letter, the RO informed the appellant that his 
claim for educational assistance under Chapter 1606 had been 
denied.  The RO explained that basic eligibility for the program 
was determined by the DOD, and that the DOD did not indicate that 
his separation from the Selected Reserve was due to a disability.  
In an April 2009 statement of the case (SOC), the RO noted that 
the appellant became eligible for MGIB-SR benefits on May 20, 
1989, and that as a drilling reservist who first gained 
eligibility to Chapter 1606 benefits prior to October 1, 1992, he 
would have had a 10-year period from the date of basic 
eligibility in which to use his benefits, or until May 20, 1999.  
But because Section 5006(d) of the Post-9/11 Veterans Educational 
Assistance Act of 2008 (Act), Pub. L. 110-252, eliminated the 
delimiting period for drilling reservists in the Selected 
Reserve, effective on June 30, 2008, who had remaining 
entitlement, and who remained with the drilling reserves would be 
entitled to receive benefits for training which occurred after 
June 30, 2008.  However, the appellant does not qualify for 
continued eligibility to benefits under this provision because he 
was discharged on July 29, 2005, and was not a drilling reservist 
on or after June 30, 2008.

Therefore, the claim for Chapter 1606 benefits must be denied 
because the appellant is beyond the 10-year period in which to 
use his benefits, and by being discharged on July 29, 2005, he 
does not qualify for continued eligibility beyond his 10-year 
period ending May 20, 1999, under the provisions of the Act.

The appellant basically contends that he was not properly 
notified of eligibility requirements for VA educational 
assistance benefits.  The Board understands his frustrations.  
However, VA does not have the duty to provide personal notice of 
potential eligibility for VA benefits.  Lyman v. Brown, 5 Vet. 
App. 194 (1993).  Further, although VA is required to inform an 
appellant correctly about basic eligibility or ineligibility for 
educational assistance benefits, the remedy for breach of such an 
obligation cannot involve payment of benefits where statutory 
requirements for such benefits are not met.  Shields v. Brown, 8 
Vet. App. 346, 351 (1995).  Even if the appellant was not 
informed or was misinformed regarding eligibility requirements 
for MGIB-SR benefits, the Board cannot grant his claim on that 
basis.  The Board also notes that VA does not have control over 
any actions taken or not taken by the service departments or the 
DOD.  Moreover, the appellant's lack of understanding does not 
provide a legal basis for entitlement.  While it is unfortunate, 
the United States Court of Appeals for Veterans Claims (Court), 
citing to an opinion from the U. S. Supreme Court, has held that 
everyone dealing with the Government is charged with knowledge of 
Federal statute and agency regulations.  Morris v. Derwinski, 1 
Vet. App. 260 (1991).

The Board acknowledges the appellant's well-reasoned and 
passionate arguments.  However, the pertinent legal authority 
governing eligibility to MGIB-SR benefits is clear and specific, 
and the Board is bound by such authority.  While the Board is 
sympathetic to the appellant's claim, the Board does not have 
authority to grant benefits on an equitable basis.  Moreover, the 
Board is without authority to grant benefits simply because it 
might perceive the result to be equitable.  See 38 U.S.C.A. 
§§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  
The authority to award equitable relief is committed to the 
discretion of the Secretary of VA under 38 U.S.C.A. § 503(a) 
(West 2002), and the Board is without jurisdiction to consider 
that which is solely committed to the Secretary's discretion.  
See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, 
while the Board is sympathetic to the appellant's claim, it is 
bound by the law, and this decision is dictated by the relevant 
statutes and regulations.

For the reasons explained above, the appellant's claim for MGIB-
SR benefits must be denied.  This conclusion is compelled by the 
language of the applicable law and regulations.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because the law and not the 
evidence is thus dispositive, the notice and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2010), are not applicable.  Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (because the law 
as mandated by statute, and not the evidence, "is dispositive of 
this claim, the VCAA is not applicable.").  


ORDER

Eligibility for educational assistance benefits under Chapter 
1606, Title 10, United States Code, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


